 


109 HR 1750 IH: Grand Canyon Hydrogen-Powered Transportation Demonstration Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1750 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Boehlert introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To establish a Grand Canyon hydrogen-powered transportation research, development, and demonstration program. 
 
 
1.Short titleThis Act may be cited as the Grand Canyon Hydrogen-Powered Transportation Demonstration Act of 2005. 
2.DefinitionsFor purposes of this Act, the term— 
(1)Departments means the Department of Energy jointly with the Department of the Interior; and 
(2)Secretaries means the Secretary of Energy jointly with the Secretary of the Interior. 
3.FindingsThe Congress finds that— 
(1)there is a need for a research and development program to support and foster the development, demonstration, and deployment of emerging hydrogen-based transportation technologies suitable for use in sensitive resource areas; 
(2)partnerships between the Department of Energy, the Department of the Interior, Native American Tribes, and United States industry to develop hydrogen-based energy technologies can provide significant benefits to our Nation, including enhancing our environmental stewardship, reducing our dependence on foreign oil, increasing our energy security, as well as creating jobs for United States workers and improving the competitive position of the United States in the global economy; and 
(3)when technologically and economically feasible, the implementation of clean, silent or nearly silent, hydrogen-based transportation technologies would further resource stewardship and experiential goals in sensitive resource areas including units of the National Park System, such as Grand Canyon National Park. 
4.Research, development, and demonstration program 
(a)In generalThe Secretaries shall jointly establish and carry out a research and development program, in partnership with the private sector, relating to hydrogen-based transportation technologies suitable for operations in sensitive resource areas such as national parks. The Secretaries, in partnership with the private sector, shall conduct a demonstration of hydrogen-based public transportation technology at Grand Canyon National Park within three years after the date of enactment of this Act. At his discretion, the Secretary of Energy may choose to extend existing Department of Energy hydrogen-related vehicle research and development programs in order to meet the objectives and requirements of this Act. The Secretaries shall provide preference to tribal entities in the establishment of the research and development program. 
(b)ObjectiveThe objective of the program shall be to research, develop, and demonstrate, in cooperation with affected and related industries, a hydrogen-based alternative public transportation system suitable for operations within Grand Canyon National Park, that meets the following standards: 
(1)Silent or near-silent operation. 
(2)Low, ultra low, or zero emission of pollutants. 
(3)Reliability. 
(4)Safe conveyance of passengers and operator. 
(c)PartnershipIn order to accomplish the objective set forth in subsection (b), the Secretaries shall establish a partnership among the Departments, manufacturers, other affected or related industries, Native American Tribes, and the National Park Service shuttle operators and tour operators authorized to provide services in Grand Canyon National Park. 
5.Reports to CongressOne year after the date of enactment of this Act, and annually thereafter for the duration of the program, the Secretaries shall submit a report to the Committees on Appropriations, Resources, and Energy and Commerce of the House of Representatives and the Committees on Appropriations and Energy and Natural Resources of the Senate describing the ongoing activities of the Secretaries and the Departments relating to the program authorized under this Act and, to the extent practicable, the activities planned for the coming fiscal year. 
6.Authorization of appropriationsThere are authorized to be appropriated to the Secretaries to carry out this Act, in addition to any amounts made available for these or related purposes under other Acts, $400,000 per year for three consecutive fiscal years beginning with the full fiscal year following the date of enactment of this Act. 
 
